--------------------------------------------------------------------------------

Sales Agency Agreement

             This Sales Agency Agreement (the "Agreement") is entered with
effect from, by and among the following parties:

             GD Glottech International Ltd. ("Glottech"), a company formed under
Irish law, whose principal office address is 36 Dame Street, Dublin 2, Ireland;

And

             Lithium Exploration Group, Inc. ("LEXG"), a corporation
incorporated under the laws of the State of Nevada, whose principal office
address is 3200 N. Hayden Rd. Suite 235, Scottsdale, AZ, 85251, USA, represented
herein by Mr. Alex Walsh, CEO.

             Each may hereinafter be individually referred to as noted above or
a "Party", and collectively as the "Parties". All references to a Party shall
include each Affiliate of that Party.

RECITALS

             WHEREAS, Glottech is the owner of, and is in the business of
developing, using, and licensing others to use, a proprietary technology
referred to as the "Glottech Ultrasonic Generator" which uses mechanical
ultrasound for a variety of purposes of particular interest to LEXG (the
"Technology") and is based upon technology identified in US patent number
7767159 (the “Patent”);

             WHEREAS, the Parties intend that the Technology shall also be
protected in Canada pursuant to a Canadian patent;

             WHEREAS, LEXG is in the business of non-petrochemical mining,such
as Lithium mining; and

             WHEREAS, LEXG has knowledge of, and the ability to access, multiple
entities within the specific territory described below who would have use for
the Technology in their business(es) in the specific field of use described
below; and

             WHEREAS,the Parties have previously entered into a Letter of
Agreement regarding the Technology dated November 8, 2011 (the “LOI”), which LOI
attached hereto as Exhibit “A” for purposes of reference only;

             WHEREAS, the Parties also entered into a Patent License and Royalty
Agreement Option dated August 14, 2012 (the “Option”), which is attached to this
Agreement as Exhibit “B” for the purposes of reference only; and

             WHEREAS, the Parties wish to enter into this Agreement pursuant to
Article XV of the LOI in order to expand and clarify the terms of their
agreement regarding the appointment of LEXG as the non-exclusive Sales agent and
distributor for the Technology for the specific territory described below in the
specific field of use described below and,

Page 1 of 15

--------------------------------------------------------------------------------

             WHEREAS, the Parties further wish to enter into this Agreement
pursuant to Section 5 of the Option.

             Now therefore, for good and valuable consideration the parties
agree as follows:

1.

Interpretation. Unless specifically set forth to the contrary herein, the
following terms shall have the respective meanings set forth below:


1.1

“Affiliate” shall mean with respect to each Party, any Entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with that Party, including, but not limited to
subsidiaries;

    1.2

“Canadian” shall mean any Entity that (i) is a Citizen of Canada, (ii) is a
permanent resident of Canada, (iii) exists, whether directly or indirectly,
pursuant to any legislation effective, or order or statute of any government,
within Canada; (iv) is ‘resident’ or ‘deemed resident’ of Canada as those terms
are defined by the Income Tax Act (Canada); (v)is Controlled by any of the
foregoing; or (vi) maintains a business license, extra-provincial corporate
registration, place of business, or otherwise carries on regular business in
Canada except on an intermittent, transactional basis.

    1.3

“Control”shallmean, with respect to any Entity that is not an individual person,
direct or indirect beneficial ownership of more than 50% of the voting
securities of that Entity, including any securities which are voting only upon
the occurrence of a contingency where such contingency has occurred and is
continuing. Control shall mean, with respect to any patent, trademark,
trade-secret, copyright or other intellectual property right, possession of the
right, whether directly or indirectly, and whether by ownership, license or
otherwise, to assign, or grant a license, sublicense or other right to or under,
such intellectual property as provided for herein without violating the terms of
any agreement or other arrangement with any Third Party.

    1.4

“Entity” shall mean an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government (whether or not
having a separate legal personality).

    1.5

“Exclusive Field of Use” shall mean the use of the Technology within the
Territory for the purposes of non-petrochemical Mining.

    1.6

“Mining” shall mean the exploration, extraction or processing of
non-petrochemical minerals, including, but not limited to, gold, silver, copper,
iron, granite, limestone, lithium, potassium, calcium, magnesium or any other
non-petrochemical mineral or precious metal, including such minerals which may
be found in produced water.

Page 2 of 15

--------------------------------------------------------------------------------


1.7

"Non-Exclusive Field of Use" shall mean the use of the Technology within the
Territory in anycommercial application or industry within the Territory other
than Mining. For purposes of this Agreement, the term, "commercial" is intended
to specifically include any educational institutions, military organization,
government, or agency of any government, whether federal, provincial,
territorial, or municipal.

   1.8

"Sell", "Sold" or "Sale(s)" shall mean to license, sublicense, rent, or lease.

   1.9

"Technology" shall mean the Glottech Ultrasonic Generator which is based upon
the Patent, including all variants thereof and improvements in relation thereto
as may be sold by or on behalf of Glottech from time to time.

   1.10

"Territory" shall mean Canada, its territories and possessions, and all ships
and military installations flying the flag of Canada.

   1.11

"Third Party" shall mean any Entity other than LEXG or Glottech and their
respective Affiliates. All references to a Third Party shall include any
Affiliate of that Third Party.


2.

APPOINTMENT AND RIGHTS


2.1

Appointment. Subject to the terms and conditions herein, Glottech appoints LEXG
as Glottech's Sales agent for the Technology within the Territoryand LEXG
accepts such appointment. The purview of LEXGs appointment shall be:
(i)non-exclusive within the Non-Exclusive Field of Use; and (ii)exclusive within
the Exclusive Field of Use, subject to the specific exceptions noted herein.

   2.2

Consideration for Appointment. As consideration to Glottech for entering into
this Agreement, LEXG shall issue two million shares (2,000,000) of common stock
to Glottech pursuant to the terms set forth in Exhibit "C," attached hereto.

   2.3

Intellectual Property. Glottech hereby grants to LEXG a non-exclusive,
royalty-free license (the "License") to use any intellectual property reasonably
required by LEXG for the purposes of marketing the leasing of the Technology as
contemplated hereunder, including but not limited to the rights to use, market,
and lease the Technology pursuant to the Patent, the Patent Rights, as defined
in the Option, and any Canadian patents based upon the Patent or the Technology,
and to use any trademarks, trade-names, or copyrighted materials owned or
controlled by Glottech. The License shall terminate upon termination of this
Agreement.

   2.4

Supply of Technology and Technical Support. Glottech shall be solely responsible
for the manufacture, assembly, and provision of units of the Technology to
prospective customers introduced or secured by LEXG and to provide to LEXG, at
LEXG's request, ongoing technical assistance in respect of the marketing and
leasing of the Technology. Notwithstanding the foregoing, Glottech, in its sole
discretion, may allow LEXG to manufacture and assemble the Technology within
Canada on a limited basis.

Page 3 of 15

--------------------------------------------------------------------------------


2.5

Technology Prices and Terms of Sale. Glottech shall provide LEXG with copies of
its current price lists, credit standards, delivery schedules, and standard
terms and conditions of sale for the Technology, as established from time to
time. LEXG shall quote to customers only those authorized prices, credit
standards, delivery schedules, and terms and conditions, and shall have no
authority to quote or offer any discount to such prices or change any such terms
and conditions, without the written consent of Glottech. Glottech may change the
prices, credit standards, delivery schedules, and terms and conditions, provided
that it gives LEXG at least thirty (30) days prior written notice of any
changes; however, such changes shall not affect any existing contacts or pricing
agreements. Each order for a Technology unit shall be governed by the prices,
delivery schedules, and terms and conditions in effect at the time the order is
accepted, and all quotations by LEXG shall contain a statement to that effect.

   2.6

Acceptance. All orders obtained by LEXG shall be subject to acceptance by
Glottech and all quotations by LEXG shall contain a statement to that effect.
LEXG shall have no authority to make any acceptance or delivery commitments to
customers. Glottech specifically reserves the right to reject any order or any
part thereof for any commercially reasonable reason, it being agreed, however,
that orders reasonably anticipated to generate USD$300,000 per year in royalties
shall be acceptable. Glottech shall send copies to LEXG of any written
acceptances on royalty-bearing orders.

   2.7

Product Availability. All product orders are FOB Glottech production facilities
in the United States or Canada, unless otherwise agreed with LEXG. For orders
assembled in Canada, delivery shall be FOB at the loading dock of the location
of assembly. Glottech shall not be responsible to LEXG or any other party for
its failure to fill accepted orders, or for its delay in filling accepted
orders, when such failure or delay is due to a cause beyond Glottech's
reasonable control. Glottech shall use its best efforts to fulfill delivery
obligations as committed in acceptances. Glottech's inability to timely supply
accepted orders shall toll LEXG annual sales targets as set out in Section4.2
for the amount of time until such accepted orders may in fact be supplied by
Glottech.In the event that LEXG assumes the responsibility for assembly and
manufacturing in Canada, then it shall use its best efforts to timely fulfill
accepted orders, but it shall not be responsible to Glottech or any other party
for its failure to fill accepted orders, or for its delay in filling accepted
orders, when such failure or delay is due to a cause beyond LEXG's reasonable
control. LEXG's inability to timey supply accepted orders under such
circumstances shall toll LEXG annual sales targets as set out in Section 4.2 for
the amount of time until such accepted orders may in fact be supplied by LEXG.

Page 4 of 15

--------------------------------------------------------------------------------

2.8

Customer Management. Glottech shall promptly notify LEXG of any direct inquiries
received, or solicitations made, by Glottech (or by any Third Party Sales agent
or distributor on Glottech's behalf) pertaining to potential customers falling
within LEXG's sales agency authority hereunder. Likewise, LEXG will report to
Glottech on a weekly basis any direct inquiries or solicitations. The ownership
of customer accounts for inquiries and Sales for use of the Technology within
the Territory shall be regulated by the use of a standardized non-compete and
non-disclosure agreement (an "NCND") in a form mutually approved by the Parties.
The NCND shall state that it must be executed by duly authorized agents,
officers, or employees of the prospective customer or third-party. Glottech
shall require all prospective customers for the use of the Technology within the
Territory to execute the NCND in the approved form, and shall cause all third
party distributors within the Territory to comply with this requirement. LEXG
will provide to Glottech any executed NCNDs obtained by LEXG on a monthly basis
and Glottech shall require other distributors to do the same. Glottech shall
similarly advise LEXG on a monthly basis of any NCNDs obtained by Glottech or by
any third party. Any prospective customer that executes an NCND with LEXG during
the term of this Agreement will be deemed a customer secured by LEXG for the
Term of this Agreement and for a period of 2 years thereafter.


2.9

Exclusivity Protection. For the Term of this Agreement Glottech agrees that it
will neither license, sublicense nor lease the Technology to any third party for
use within the Territory without first obtaining satisfactory covenants and
representation from such third parties that it (i) will abstain from using the
Technology for the purposes of Mining, and (ii) does not hold and will not apply
to any authority within the Territory for a permit, lease, license, sub- license
or similar instrument or authorization required for the conduct of Mining in the
Territory. Notwithstanding the foregoing, upon advance written notice by
Glottech, Glottech may license, sublicense or lease the Technology to a third
party for direct use within the Exclusive Field of Use, provided that Glottech
agrees to pay LEXG the Royalties and Compensation set forth in Section 5.

   2.10

Ownership, Intellectual Property Rights, and Non-Disclosure. Glottech shall
retain, at all times, all rights, title and interest (including all Intellectual
Property Rights) in the Technology, all Technology Units, and Glottech
Documentation and any Derivatives, and any copies thereof. LEXG shall not alter
or remove any copyright, trade secret, patent, proprietary and/or other legal
notices contained on or in copies of the Glottech Documentation and/or
Confidential Information. LEXG shall include any applicable Glottech trademark,
copyright, trade secret notation or Confidential Information notices and other
legends, as applicable, on every copy, in whole or in part, of Glottech
Documentation and physical units in any form. LEXG shall not decompile,
disassemble or otherwise reverse engineer the Technology, or the physical
Technology units, without advance written approval by Glottech or except as
Glottech is required to allow under applicable law.Certain data or portions
thereof which may be supplied by Glottech relating to the Technology are deemed
Confidential Information and proprietary to GD Glottech International and will
be so marked.

Page 5 of 15

--------------------------------------------------------------------------------


3.

ADDITIONAL OBLIGATIONS OF GLOTTECH


3.1

Training by Glottech. Glottech shall provide sales training to LEXG's personnel
at periodic intervals, with the frequency and content of the training to be
reasonably determined by Glottech. When possible, such training shall be given
at LEXG's facilities. The cost of such training (such as reasonable travel
expenses) shall be the responsibility of LEXG.

   3.2

Regulatory Approvals. Glottech shall be responsible for obtaining any regulatory
approvals necessary to distribute the Technology in the Territory. LEXG shall be
responsible for obtaining any regulatory approval necessary to operate as a
marketing and leasing distributor of the Technology in the Territory within the
Field of Use.

   3.3

Equitable Treatment. Glottech agrees and will ensure that the standard terms and
conditions of sale, price lists, credit standards, delivery schedules and
product availability afforded to customers solicited by LEXG pursuant to this
Agreement shall be no less favorable than those made available to commercially
comparable customers solicited by Glottech or by any Third Party.

   3.4

Salt, Minerals, and By-Products. Glottechmay at its option cause the customer or
end-user of the Technology to bear the sole responsibility and liability for all
salt, minerals and other by- products derived from the use of the Technology,
without regard to the nature of any cost, claim, use, damage or claims for
damages by any party, whether direct or indirect, and Glottech shall fully and
unconditionally indemnify LEXG, its directors, officers, agents, contractors and
subcontractors from any and all such responsibility, claims, and/or damages.
Such indemnification by Glottech shall be without expiration or limitation, it
being clearly acknowledged and agreed to by Glottech that LEXG is solely deemed
an intermediary of Glottech in relation to all customers pursuant to this
Agreement.

   3.5

Materials. Glottech shall provide LEXG with marketing and technical information
concerning the Technology as well as reasonable quantities of brochures,
instructional material, advertising literature, and other Technology data at no
charge.

   3.6

Indemnification. Glottech shall be solely responsible for the design,
development, supply, production and performance of its products and the
protection of its trade names and patents. Glottech agrees to indemnify, hold
LEXG harmless against and pay all losses, costs, damages or expenses,
whatsoever, including counsel fees, which LEXG may sustain or incur on account
of infringement or alleged infringements of patents, trademarks or trade names
resulting from the sale of Glottech's products, or arising on account of
warranty claims, negligence claims, product liability claims or similar claims
by third parties. LEXG shall promptly deliver to Glottech any notices or papers
served upon it in any proceeding covered by this indemnity, and Glottech shall
defend such litigation at its expense. LEXG shall, however, have the right to
participate in the defense at its own expense. Glottech shall provide LEXG with
a certificate of insurance evidencing LEXG as an additional insured on
Glottech's product liability insurance policy. This provision shall survive and
remain in full force and effect after the termination or nonrenewal of this
Agreement.

Page 6 of 15

--------------------------------------------------------------------------------


3.7

Technical Support. Glottech shall provide to LEXG, at LEXG's request, ongoing
technical assistance as is reasonably necessary to ensure the successful
deployment, continuous operation, and maintenance of the Technology for accepted
orders. Glottech shall use commercially reasonable efforts to supply such
training and assistance at LEXG's facilities or operation sites. The cost of
such training (such as reasonable travel expenses) and assistance shall be the
responsibility of LEXG. Glottech responsibilities in this regard shall include:
(i) assisting LEXG in the proper setup, operations and crew training of
Technology units, (ii) monitoring the ongoing flow of fluid stock through the
Technology unit using Glottech supplied fluid flow metering technology to be
supplied with the Technology, (iii) providing to LEXG monthly reporting of such
flow monitoring, (iv) providing LEXG with the billing data based upon such flow
monitoring, (v) providing LEXG with technical guidance on a reasonable, "as
needed", basis as to the proper use of the Technology, (vi) recommending
reasonable maintenance and component replacement procedures based on component
manufacturers' and/or Glottech-'s guidelines and actual "wear and tear" usage
data, (vii) taking all other actions as are reasonable and necessary to
cooperate with LEXGin order to ensure that the Technology is successful for its
intended purposes.


4.

TERM AND TERMINATION


4.1

Term of License: The term (the "Term") of this Agreement shall be for an initial
period of five (5) years. The Term shall be automatically renewable thereafter
for successive five (5) year periods provided that LEXG has Sold not less than
———— or more Technology units during each applicable five (5) year period.
However, LEXG's requirement shall be tolled and reduced on a pro- rata basis,
temporally, for the time required to manufacture and assemble a fully functional
Technology unit, proven capable of processing the feedstock for the intended
application. LEXG's requirement shall be additionally tolled and reduced on a
pro-rata basis, temporally, for the time period in which no proven operational
Technology unit is available for demonstration to prospective customers for the
intended application.

    4.2

Termination. This Agreement may be terminated as follows:

    (a)

Subject to Section 2.6 hereof, by Glottech if LEXG fails to Sell at least ————
Technology units to Third Parties annually commencing with the availability of
the first Technology unit for delivery for such leasing purpose(s).

    (b)

By either party if the other party becomes insolvent or bankrupt, or files a
voluntary petition in bankruptcy, or has had filed for an involuntary petition
in bankruptcy (unless such involuntary petition is withdrawn or dismissed within
ten days after filing) in which event termination may be immediate upon notice.

    (c)

By either party if the other party fails to cure any breach of a material
covenant, commitment or obligation under this Agreement, within 45 days after
receipt of written notice specifically setting forth the breach from the other
party.

Page 7 of 15

--------------------------------------------------------------------------------


  (d)

By either party if the other party is convicted or pleads to a crime or an act
of fraud that materially impacts on its performance or its fiduciary duties
hereunder, in which event termination may be immediate upon notice.


5.

ROYALTIES & COMPENSATION


5.1

Royalties. For all Sales initiated by LEXG within the Territory, or by Glottech
pursuant to Section 2.9, Glottech shall pay to LEXG ———— of all Royalty revenue
generated from each Sale and Third Party’s use of the Technology, specifically
excepting any and all contracts initiated outside of Canada by Glottech for
units that will be processing water in Canada. For the Sale of any Technology
unit wherein the consideration paid to Glottech does not include a per physical
ton royalty payment, LEXG shall be paid ———— of the net revenue.

    5.2

Payment. Royalties payable shall be paid in United States dollars and shall be
subject to all applicable governmental laws, regulations and rulings, including
the withholding of taxes.

    5.3

Time of Royalties Payment. Royalties on Sales shall be earned by LEXG upon
receipt by Glottech of any Royalty revenue derived from the sale.

    5.4

Royalty Offset. Glottech shall have the right, while this Agreement is in
effect, to write off bad customer debts or overdue customer accounts as it
reasonably deems advisable, but only after notifying LEXG and providing LEXG the
opportunity to attempt to induce payment. Where royalties have been paid to LEXG
in respect of any applicable write-offs, Glottech may deduct such royalties
against future amounts payable to LEXG’s account in respect of this Agreement,
provided that, if any amount payable to Glottech in respect of the write-offs
are recovered, LEXG shall be entitled to the applicable royalties.

    5.5

Monthly Statements. Glottech shall submit to LEXG monthly statements of the
commissions due and payable to LEXG under the terms of this Agreement, with
reference to the specific orders on invoices on which the commissions are being
paid.

    5.6

Records and Inspection. Glottech shall maintain complete and accurate books,
records and accounts that, in reasonable detail, fairly reflect all revenues
received and royalties payable by Glottech or its Affiliates as contemplated by
this Agreement. Glottech shall retain such books, records and accounts until the
later of: (a) five (5) years after the end of the period to which such books,
records and accounts pertain; (b) the expiration of the applicable tax statute
of limitations (or any extensions thereof), or (c) for such longer period as may
be required by applicable law. LEXG shall have the right, at its own expense and
not more than once in any twelve (12) month period, to authorize LEXG’s
independent auditors to inspect, at reasonable times during Glottech’s ordinary
business hours, Glottech’s relevant books, records and accounts to verify the
accuracy of royalties paid by Glottech hereunder. If such accounting firm
concludes that Glottech has underpaid LEXG during such period, Glottech shall
pay such difference to LEXG within thirty (30) days after the date of delivery
of such report. If, and only if, the amount of the underpayment is greater than
five percent (5%) of the total actual amount owed as determined by the
accounting firm, Glottech shall bear all costs related to such audit.

Page 8 of 15

--------------------------------------------------------------------------------

6.

ADDITIONAL OBLIGATIONS OF LEXG


6.1

Promotion of the Products. LEXG shall, at its own expense, promote the sale of
the Products in the Territory. LEXG may hire or contract with sales
representatives or service personnel to promote the Technology and perform the
duties hereunder.

    6.2

Facilities. LEXG shall provide itself with, and be solely responsible for, (i.)
such facilities, employees, and business organization, and (ii.) such permits,
licenses, and other forms of clearance from governmental or regulatory agencies,
if any, as it deems necessary for the conduct of its business operations in
accordance with this Agreement.

    6.3

Customer and Sales Reporting. LEXG shall, at its own expense, and in a manner
consistent with the sales policies of Glottech: (i.) attend a reasonable number
of trade shows as Glottech requests; (ii.) provide adequate contact with
existing and potential customers within the Territory on a regular basis; and
(iii.) assist Glottech in assessing customer requirements for the Technology.

    6.4

Expense of Doing Business. Subject to the express obligations of Glottech
stipulated herein, LEXG shall bear the entire cost and expense of conducting its
business in accordance with the terms of this Agreement.

    6.5

Representations. LEXG shall not make any false or misleading representations to
customers or others regarding Glottech or the Technology. LEXG shall not make
any representations, warranties or guarantees with respect to the
specifications, features or capabilities of the Technology that are not
consistent with Glottech’s documentation accompanying the Technology or
Glottech’s literature describing the Technology.

    6.6

Inquiries from Outside Canada. LEXG shall promptly submit to Glottech, for
Glottech’s attention and handling, the originals of all inquiries received by
LEXG from customers inquiring about units to be operated outside of the
Territory.


7.

REPRESENTATIONS AND WARRANTIES


7.1

Representations of Glottech. Glottech represents, warrants, and covenants to
LEXG that:

      (a)

To the best of its knowledge the Sales of the Technology contemplated by this
Agreement and grant of rights made to LEXG, do not and will not infringe upon
the rights of third parties.

      (b)

Glottech adequately maintains and shall continue to adequately maintain all
intellectual property rights, including the Patent, required for the
exploitation of the Technology as contemplated by this Agreement for the Term of
this Agreement.

Page 9 of 15

--------------------------------------------------------------------------------


  (c)

Glottech will submit its patent application in Canada or pay fees necessary to
reinstate Canadian patent number 2719965 by November 1, 2012.

        (d)

Glottech represents and warrants that it will prosecute and maintain the Patent
Rights, defined in the Option, in Canada so as to enable LEXG to benefit from
the license rights provided herein.

        (e)

The execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of Glottech, and this
Agreement constitutes a valid and binding obligation of Glottech enforceable
against Glottech in accordance with its terms; except as enforcement may be
limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction.

        (f)

Glottech owns, possesses, and has good and marketable title to the rights
granted to LEXG hereunder, free and clear of all encumbrances of every kind and
nature whatsoever.

        (g)

Glottech is a company formed under Irish law, validly existing, and in good
standing under the laws of Ireland and has the power, authority, and capacity to
enter into this Agreement and to carry out its terms.


7.2

Representations of LEXG. LEXG represents, warrants, and covenants to Glottech
that:

      (a)

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of LEXG, and this Agreement constitutes a valid and
binding obligation of LEXG enforceable against LEXG in accordance with its
terms; except as enforcement may be limited by bankruptcy, insolvency and other
laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction.

      (b)

LEXG is a corporation duly incorporated, validly existing, and in good standing
under the laws of the State of Nevada and has the power, authority, and capacity
to enter into this Agreement and to carry out its terms.


8.

GENERAL


8.1

Relationship. The relationship of Glottech- and LEXG established by this
Agreement is that of independent contractor, and nothing contained in this
Agreement shall be construed to (i.) give either party the power to direct or
control the day-to-day activities of the other, or (ii.) constitute the parties
as partners, joint venturers, co-owners or otherwise as participants in a joint
undertaking, or (iii.) allow LEXG to create or assume any obligation on behalf
of Glottech for any purpose whatsoever.

Page 10 of 15

--------------------------------------------------------------------------------


8.2

Press Release Disclosure.The Parties acknowledge that LEXG and/ or Glottech may
issue press releases in respect of the subject matter of this agreement
containing such information as is required by law and applicable regulations.
Each party shall notify and meaningfully consult with the other prior to the
publication of any press release in relation to this Agreement or the subject
matter herein 48 hours before the release to ensure accuracy of information and
that it does not adversely impact the other party.

    8.3

Applicable Law. This Agreement shall be governed by the laws of the State of
Nevada, United States of America.

    8.4

Time of the Essence: Mutual Cooperation. Time is of the essence in consummating
the relationship contemplated herein. Accordingly, the Parties hereby each agree
to cooperate fully and on a timely basis in an attempt to consummate the
transactions herein contemplated.

    8.5

Notices. Any notice, payment or other communication required or permitted to be
given or served pursuant to this Agreement shall be in writing and shall be
delivered personally or forwarded by registered mail or sent by facsimile
transmission to the party concerned addressed as follows:

If to Glottech 
             John O’Connor 
             Director 
             36 Dame Street 
             Dublin 2, IRELAND

and with a copy to: 
             Glottech Legal Counsel

If to LEXG: 
             Alex Walsh 
             3200 N. Hayden Rd. Suite 235 
             Scottsdale, AZ 85251 
             Facsimile: 480-641-4794

and with a copy to: 
             William L. Macdonald
             Macdonald Tuskey 
             4th Floor - 570 Granville Street 
             Vancouver BC V6C 3P1

and 
             Greg Garcia

Page 11 of 15

--------------------------------------------------------------------------------

             201 North Central Avenue, 22nd Floor 
             Phoenix, AZ 85004

or to any other address as may from time to time be notified in writing by any
of the parties. Any notice, payment or other communication shall be deemed to
have been given on the day delivered, if delivered by hand, and within seven
calendar days following the date of posting, if mailed; provided that if there
shall be at the time or within seven calendar days of mailing a mail strike,
slow-down or other labor dispute that might affect delivery by mail, then the
notice, payment or other communication shall be effective only when actually
delivered. Any such notice or communication, if sent by facsimile transmission
during business hours on a business day, shall be deemed to be received upon the
sender receiving confirmation of the transmission, and if not transmitted during
business hours, upon the commencement of business hours on the next business day
following confirmation of the transmission. Business Day shall mean any day that
is not a Saturday, Sunday, or statutory holiday according to the laws of the
jurisdiction where the transmission is received.

    8.6.

Entire Agreement. This Agreement is entered into pursuant to Section XV of the
LOI and the Option. This Agreement and the Option, and constitutes the entire
agreements between the parties regarding the license of the Technology and
Patent Rights to LEXG. To the extent of any conflict between this Agreement and
the Option, the terms of this Agreement shall be superior. Except for the
Option, this Agreement supersedes all prior arrangements and understandings,
both written and oral, expressed or implied, including but not limited to the
LOI, with respect to the subject matter hereof.

             IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first set forth above.

LITHIUM EXPLORATION GROUP, INC.

/s/ Alex Walsh
Alex Walsh
Its: President & Chief Executive Officer


GD GLOTTECH INTERNATIONAL LTD.

/s/ John O’Connor
John O’Connor
Its: Authorized Signatory


Page 12 of 15

--------------------------------------------------------------------------------

EXHIBIT “A”

Letter of Intent dated November 8, 2011

 

 

 

Page 13 of 15

--------------------------------------------------------------------------------

EXHIBIT “B”

Patent License and Royalty Agreement Option

 

 

 

Page 14 of 15

--------------------------------------------------------------------------------

EXHIBIT “C”

Share Transfer Agreement

 

 

 

Page 15 of 15

--------------------------------------------------------------------------------